
	
		I
		111th CONGRESS
		1st Session
		H. R. 2713
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Donnelly of
			 Indiana (for himself, Mr. Hall of New
			 York, Mr. Boozman,
			 Ms. Herseth Sandlin,
			 Mr. Bilirakis,
			 Mr. Space,
			 Mr. Ellsworth,
			 Mr. Hill, Mr. Souder, Mr.
			 Upton, and Mr. Arcuri)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the service disabled veterans’ insurance program of the
		  Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Life Insurance Enhancement
			 Act.
		2.Improvement of
			 service disabled veterans’ insurance
			(a)Open
			 periodSection 1922 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)(1)The Secretary shall
				provide for a two-year period beginning on the date of the enactment of this
				subsection during which a person described in paragraph (2) may submit an
				application for insurance under this section and payment of premiums for such
				insurance and be granted insurance under this section.
						(2)A person described in this paragraph
				is a person who would be eligible under subsection (a) for insurance under this
				section except that the person did not submit application in writing and
				payment of premiums within two years from the date that the service-connection
				of the person’s disability was determined by the
				Secretary.
						.
			(b)Revision of
			 premiums scheduleSuch section is further amended in subsection
			 (a)—
				(1)by striking
			 the Commissioners 1941 Standard Ordinary Table of Mortality the
			 first place it appears and inserting an appropriate and current
			 mortality table selected by the Secretary; and
				(2)by striking
			 the Commissioners 1941 Standard Ordinary Table of Mortality the
			 second place it appears and inserting such mortality
			 table.
				(c)Increase in
			 maximum amount of protectionSuch section is further amended in
			 subsection (b), by striking $10,000 and inserting
			 $100,000.
			(d)Increase in
			 amount of supplemental insurance for totally disabled veteransSection 1922A(a) of title 38, United States
			 Code, is amended by striking $20,000 and inserting
			 $50,000.
			(e)Effective
			 dateThe amendments made by this section shall apply with respect
			 to an insurance policy issued on or after the date of the enactment of this
			 Act.
			
